Citation Nr: 1521172	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for joint aches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 1987 to August 1987 and active military service from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana.  

In September 2010, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

In March 2011, the case was remanded to obtain additional treatment records, Social Security Administration (SSA) records, and to afford the Veteran VA examinations.  It was again remanded in May 2014 to obtain addendum medical opinions.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Joint aches were not present during the Veteran's service and did not develop as a result of any incident during service, to include as due to an undiagnosed illness.
2.  Headaches were not present during the Veteran's service and did not develop as a result of any incident during service, to include as due to an undiagnosed illness.

3.  The Veteran has not had a chronic memory loss disorder at any time since filing his claim for compensation.

4.  An acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS was not present during the Veteran's service and did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Joint aches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2.  Headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

3.  Memory loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

4.  An acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in May 2007 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, SSA records, and also secured examinations in furtherance of the claims.  Pertinent VA examinations were obtained in April 2008, April 2011, May 2011, and July 2014 along with a July addendum opinion for the May 2011 examinations.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and the April 2011, May 2011, and July 2014 examiners offered well supported opinions based on consideration of the full history of the disorders.  As discussed below, the May 2011 opinions regarding joint aches and headaches discussed STRs belonging to a different veteran as well as those for this Veteran; the July 2014 addendum opinions corrected and reaffirmed those earlier opinions.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2014); 38 C.F.R. § 3.317 (2014). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

During the course of the appeal, VA liberalized the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Joint Aches

The Veteran's STRs from his period of ACDUTRA in 1987 reveal complaints of ankle pain, foot arch pain, and knee pain; there is no indication of any chronic joint disorders.  However, the Veteran has not reported that his joint aches are due to any event, injury or disease incurred during this period.  

STRs from his active duty include July 1990 and April 1991 examinations, which both revealed clinically normal upper extremities, feet, lower extremities, and spine.  In his July 1990 report of medical history, he denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; painful or "trick" shoulder or elbow; recurrent back pain; "trick" or locked knee; and foot trouble.  The Veteran denied the same symptoms in his April 1991 report of medical history except for foot trouble; he reported having bad arches.  His personnel records confirm that he participated in the Southwest Asia theater of operations during the Persian Gulf War.

Post-service medical records show that X-rays of the knees in September 1994 revealed a normal right patellar and that the left knee was within normal limits; X-rays of the hips were within normal limits.  X-rays of the lumbar and cervical spines in August 2001 were both normal.  A September 2001 record shows a diagnosis of osteoarthritis symptoms.  MRIs of the cervical and lumbar spines in December 2001 revealed disk bulges and herniations of the lumbar spine.  A March 2002 treatment record shows that the Veteran was diagnosed with a back strain/spasm and mechanical back pain.  X-rays of the feet in September 2002 were normal.  A March 2003 treatment record shows a diagnosis of arthralgias, myalgias.  In August 2004, the Veteran reported having progressive joint pains since 1991; his history and examination were noted to be not consistent with specific rheumatologic abnormality.  A rheumatology consultation that same month confirms that no significant rheumatic process and no evidence of joint inflammation were found.  X-rays of the hands and knees in July 2005 were normal.  A December 2007 record shows that the Veteran reported constant pain in his neck area after a motor vehicle accident that same month.

The Veteran was afforded a VA general medical examination in April 2008.  He reported that his joint pain started after he got back from Saudi Arabia and that it began with his left knee, then his right knee, then both hips, both elbows, left shoulder, low back, both ankles, and fingers on both hands.  Following a thorough examination, he was diagnosed with lumbar spine with disk bulge and disk herniation; no opinion regarding the etiology was provided.  The examiner noted that the Veteran had been thoroughly evaluated for his joint pain and there was insufficient clinical, laboratory or radiographic evidence of any acute or chronic disorder or residuals thereof.  

Mild degenerative changes of the right shoulder were found on X-ray in March 2009.  An MRI of the cervical spine in June 2009 revealed degenerative disc disease and degenerative change.  A November 2009 SSA evaluation shows a diagnosis of polyarthralgias and no evidence of any specific connective tissue disease.  X-rays of each humerus, both wrists, both feet, both ankles, both legs, both femurs, and both hands were all negative in December 2009.  

At the Veteran's September 2010 hearing, he testified that his joint pain or aches started within a couple of weeks after he returned from the Middle East.  September 2010 Hearing Transcript (T.) at 4.  His wife testified that he started complaining within a couple of months after he got home, if that.  Id. at 10.  

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that his joint condition began in 1991 that started as left knee pain with no known injury and progressed to his bilateral hips and left shoulder.  He reported that any major joint he had hurt.  The examiner noted that there was no specific diagnosis to date and that the diagnosis was primarily polyarthralgia.  Following examination, the Veteran was diagnosed with polyarthralgia per history; right shoulder acromioclavicular arthritis; and right shoulder rotator tendinosis.  The examiner opined that the Veteran's joint condition was less likely as not caused by or a result of active military service, to include service in Southwest Asia.  The examiner reported that the review of the Veteran's claims folder to include STRs revealed no evidence of an injury sustained or an exposure event resulting in joint condition related to active duty military service.  The examiner noted that likewise, the current examination revealed only an objective finding of a right shoulder condition; even with that clearly diagnosed condition, there was no evidence to support that that condition was/is related to active military service.  The examiner noted that that was evidenced by the Veteran's negative response to the question of "painful or trick shoulder" during service or within one year post service.  The Board observes that a review of the examination report shows that the examiner referenced STRs belonging to another veteran in addition to this Veteran's STRs; an addendum opinion in July 2014 was obtained.

The July 2014 addendum opinion shows that the Veteran's claims file and the previous examination were reviewed.  The examiner noted that the Veteran's STRs had no unexplained or undiagnosed joint symptoms after Desert Shield/Storm.  The examiner opined that it was less likely than not that the Veteran had a disorder manifested by joint pain that was related to his military service, to include undiagnosed illness or diagnosed medically unexplained chronic multi-symptoms illness, or otherwise related to service.  The rationale was that a review of the records showed no unexplained or undiagnosed joint problems on active duty.  The examiner noted that a review of the STRs did not change the negative May 2011 opinion.  

The Veteran's treatment records throughout this appeal have shown diagnoses of arthralgias and myalgia.  No medical opinion relating the Veteran's joint problems to his military service, to include being due to an undiagnosed illness are of record.  

Based on a review of the evidence, the Board finds that service connection for joint aches, to include as due to an undiagnosed illness, is not warranted.  Although the Veteran's personnel records confirm the Veteran's participation in the Southwest Asia theater of operations during the Persian Gulf War, and he has current joint complaints, the evidence fails to show that his current complaints are related to his military service.

In this case, the Veteran's April 1991 examination showed that all pertinent body systems were clinically normal, while his report of medical history showed that he only reported having bad arches and denied all other pertinent symptoms.  The Board acknowledges the Veteran's reports that his joint aches and pains began in 1991.  However, even with his reports, the only medical opinions of record, those of the VA examiners, show that the Veteran's joint aches are not related to his military service.  To the extent that the May 2011 examiner's opinion is not adequate due to a review of evidence that included STRs belonging to a different veteran as well as this Veteran, the July 2014 opinion reviewed the correct STRs and agreed with the previous opinion.  The July 2014 examiner reviewed the claims file, which includes the Veteran's contentions as well as his hearing testimony, yet still provided a negative nexus opinion.  As this opinion was formed after reviewing the records, which included the May 2011 physical examination and is supported by a well-reasoned rationale, the Board accords it great probative value.  The opinion is also uncontradicted.

None of the Veteran's treatment records contain any opinion indicating that joint aches had their onset during service.  In light of the negative nexus opinion from the July 2014 VA examiner, and the fact that the Veteran's April 1991 examination showed clinically normal body systems, the Board is unable to conclude the onset of the Veteran's currently joint aches began during service.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the Veteran's reports of having joint aches since 1991.  In this case, only arthritis of the right shoulder and degenerative changes of the cervical spine have been shown.  However, the Veteran's reports of joint aches as discussed in the examination reports above show that he did not identify continuous symptomatology since service in his right shoulder and cervical spine.  While a December 2007 record shows a report of constant neck pain, the Veteran reported having such pain following a motor vehicle accident, and not since service.  He reported having aches spreading to his left shoulder and low back in 2008 and every major joint aching in 2011.  The fact that the Veteran did not report continuous symptomatology in his right shoulder and neck weighs against any finding of a continuity of arthritis symptomatology since service.  

To the extent that the Veteran has signs or symptoms that might be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness including headaches and joint pain, the Veteran has been afforded two physical VA examinations, yet no medical professional who has either examined the Veteran or reviewed the evidence has opined that the Veteran's symptoms are manifestations of an undiagnosed illness or medically unexplained chronic multi-system illness.   

The overall evidence of record as discussed above weighs against a finding of joint aches being associated with the Veteran's active duty, to include as due to an undiagnosed illness.  Without a preponderance of the evidence showing an association between joint aches and his active duty, service connection for joint aches is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of joint aches falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between joint aches and the Veteran's active duty, to include as due to an undiagnosed illness, service connection for joint aches is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for joint aches, to include as due to an undiagnosed illness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for joint aches, to include as due to an undiagnosed illness, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).  

	2.  Headaches

The Veteran's STRs from his period of ACDUTRA in 1987 showed no headache complaints or any head injury.  Moreover, the Veteran has not reported that his headaches are due to any event, injury or disease incurred during this period.   

His STRs from his active duty include July 1990 and April 1991 examinations, which both revealed a clinically normal head and neurologic system.  In his July 1990 report of medical history, he denied symptoms such as frequent or severe headaches.  He also reported having a head injury from a motor vehicle accident.  The Veteran again denied frequent or severe headaches as well as a head injury in his April 1991 report of medical history.  

Post-service medical records show that the first indication of headaches is an October 2004 treatment record showing a diagnosis of migraine headaches.  Additional treatment records continue to show a diagnosis of migraines; however, none of them contain any opinions regarding the etiology.  They also do not show a reported onset date.

At the April 2008 VA general medical examination, the Veteran reported that the onset of his headaches was in about 2004.  He was diagnosed with migraine headaches.  No opinion regarding the etiology was provided.

At the Veteran's September 2010 hearing, he testified that his headaches began while in service when he was stationed in the Middle East.  T. at 6.  He testified that they have continued since service.  Id. at 7.  His wife testified that he started complaining within a couple of months after he got home, if that.  Id. at 10.  

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that he was unsure of the date of onset of headache symptoms.  Following examination, the Veteran was diagnosed with migraine headaches.  The examiner opined that the Veteran's headaches were less likely as not caused by or a result of active military service, to include service in Southwest Asia.  In providing a rationale, the examiner referenced STRs belonging to another veteran that showed a complaint of a headache during service in 1976.  The examiner opined that there were no additional complaints or reports of a headache condition, acute or chronic during the remaining years of military service, including active service in November 1990 and June 1991.  The examiner noted that likewise, there was no documentation to support the onset of headaches to a compensable degree within one year of separation from active duty service.   

A July 2014 addendum opinion was obtained; the opinion report shows that the Veteran's claims file and the previous examination were reviewed.  The examiner noted that the Veteran's STRs had no unexplained or undiagnosed headaches after Desert Shield/Storm.  The examiner opined that it was less likely than not that the Veteran had headaches that were related to his military service, to include undiagnosed illness or diagnosed medically unexplained chronic multi-symptoms illness, or otherwise related to service.  The rationale was that a review of the records showed no unexplained or undiagnosed headaches on active duty.  The examiner noted that a review of the STRs did not change the negative May 2011 opinion.  

Based on a review of the evidence, the Board finds that service connection for headaches, to include as due to an undiagnosed illness, is not warranted.  Although the Veteran's personnel records confirm the Veteran's participation in the Southwest Asia theater of operations during the Persian Gulf War, and he has currently diagnosed migraine headaches, the evidence fails to show that his current headaches are related to his military service.

In this case, the Veteran's April 1991 examination showed that his head and neurologic system were clinically normal, while his report of medical history showed that he denied frequent or severe headaches.  The first evidence of any headaches is in 2004 when a treatment record shows a diagnosis of migraine headaches.  The Board acknowledges the Veteran's reports that his headaches began in 1991.  However, the evidence does not support his assertions.  As noted above, he reported to the 2008 examiner that the onset of his headaches was in 2004, which is consistent with his treatment records which did not show any headache complaints until that year.  Additionally, he reported to the 2011 examiner that he was unsure of the onset.  The Veteran's reports to the VA examiners are inconsistent with his assertions that the onset of his headaches began in service, and weigh against a finding that his migraine headaches began in service.  In this case, the contemporaneous service records weigh against any finding of a continuity of headache symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Moreover, even with his reports, the only medical opinions of record show that the Veteran's headaches are not related to his military service.  To the extent that the May 2011 examiner's opinion is not adequate due to a review of evidence that included STRs belonging to a different veteran as well as this Veteran, the July 2014 opinion reviewed the correct STRs and agreed with the previous opinion.  The July 2014 examiner reviewed the claims file, which includes the Veteran's contentions as well as his hearing testimony, yet still provided a negative nexus opinion.  As this opinion was formed after reviewing the records, which included the May 2011 physical examination and is supported by a well-reasoned rationale, the Board accords it great probative value.  It is also uncontradicted.  None of the Veteran's treatment records show that he reported that the onset of his headaches occurred during service.  

As already discussed above, even with the Veteran's reported headaches and joint pain, no medical professional who has either examined the Veteran or reviewed the evidence has opined that the Veteran's symptoms are manifestations of an undiagnosed illness or medically unexplained chronic multi-system illness.  The Veteran's headaches have been given a diagnosis of migraines; no medical professional has indicated that they are due to an undiagnosed or medically unexplained chronic multi-system illness.

The overall evidence of record as discussed above weighs against a finding of headaches being associated with the Veteran's active duty, to include as due to an undiagnosed illness.  Without a preponderance of the evidence showing an association between headaches and his active duty, service connection for headaches is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of headaches falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between headaches and the Veteran's active duty, to include as due to an undiagnosed illness, service connection for headaches is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for headaches, to include as due to an undiagnosed illness.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness, is denied.  See 38 U.S.C.A §5107.  

	3.  Memory Loss

The Veteran's STRs from his period of ACDUTRA in 1987 do not show any complaints of memory loss.  Moreover, the Veteran has not reported that his memory loss is due to any event, injury or disease incurred during this period.   

As noted above, July 1990 and April 1991 examinations both revealed a clinically normal head and neurologic system.  In his July 1990 and April 1991 reports of medical history, he denied symptoms such as loss of memory or amnesia.  

Post-service medical records include a February 2004 record in which the Veteran was diagnosed with a history of memory loss; the onset was not reported.  An April 2005 psychological evaluation shows that tests of memory did not indicate any decline in memory skills.  It was opined that the Veteran had been experiencing significant work-related stress and that might be contributing to his perceived memory problems.  It was noted that stress could lead to reduced efficiency in cognitive functioning and consistent with the physician's findings, those results supported a functional explanation for memory problems rather than suggested an organic etiology.  None of his records contain any diagnosis of an organic memory disorder.

The Veteran was afforded a VA general medical examination in April 2008.  He reported memory problems that started after he got back from Saudi Arabia.  The Veteran reported being seen for memory loss a number of times since about 2003 by his VA physician and that she told him it might be related to sleep apnea.  The examiner referred to the VA psychiatric examination for a diagnosis.  The VA psychiatric examination that same month shows that the Veteran's remote, recent and immediate memory were normal.  The examiner noted that the memory assessment conducted in that evaluation was only a brief screening measure and those findings were not to be considered a comprehensive examination of the Veteran's memory functioning.  No cognitive disorder was diagnosed.  
At the Veteran's September 2010 hearing, he testified that he noticed his memory loss condition after he got back from the Middle East and within one year of his leaving the Middle East.  T. at 8.  He testified that the cause of his memory loss had not been determined.  Id. at 9.  His wife testified that he started complaining within a couple of months after he got home, if that.  Id. at 10.  

The Veteran was afforded a VA psychiatric examination in July 2014.  He reported difficulties in being able to remember material.  The examiner noted the April 2005 evaluation.  The examiner noted that when asked for examples of his memory difficulties, the Veteran described not remembering overlearned material (locations of commonly visited places) and new information (today's date).  The examiner opined that forgetting overlearned material was a common memory complaint in anxiety mediated memory difficulties and a rare complaint in neurologically impaired individuals.  The examiner noted that the Veteran evidenced adequate memory when encouraged to relax and continue as if he could succeed, ("just give me a guess on the date").  The examiner reported that that pattern was also common in anxiety mediated memory difficulties.  Following examination, the examiner opined that there was no evidence that the Veteran was experiencing memory difficulties other than those frequently associated with unspecified depressive disorder.  

Based on a review of the evidence, the Board concludes that service connection for memory loss is denied.  Although the Veteran had service in Southwest Asia, a memory loss disorder has not been shown at any time since the claim for service connection.  The evidence as discussed above shows that any memory impairment experienced by the Veteran is a symptom associated with a psychiatric disorder.  No separate cognitive disability manifested by memory loss has been shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a memory loss disorder at any time during the appeal period.  

The Veteran is competent to report having memory impairment.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a memory loss disorder other than impairment associated with a psychiatric disorder.  To the extent that the Veteran claims that his memory loss is due to an undiagnosed illness, the July 2014 VA examiner opined that the Veteran's memory difficulties were associated with his psychiatric disorder.  No medical professional has provided any opinion to the contrary.  There is no medical evidence of record to indicate that any memory loss experienced by the Veteran is due to an undiagnosed illness.  Rather, the evidence as discussed above shows that it has been associated as a symptom of a psychiatric disorder.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a memory loss disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for memory loss in December 2006 has a memory loss disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for memory loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for memory loss is denied.  See 38 U.S.C.A §5107.  


	4.  Acquired Psychiatric Disorder

The Veteran's STRs from his period of ACDUTRA in 1987 do not show any psychiatric complaints or disorders.  Moreover, the Veteran does not contend that a psychiatric disorder is related to this period of service.  

July 1990 and April 1991 examinations both revealed a clinically normal psychiatric system.  In his July 1990 and April 1991 reports of medical history, he denied symptoms such as frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Combat-related PTSD stressors of enemy SCUD attacks have been conceded by the RO.   

Post-service medical records show that the first indication of an acquired psychiatric disorder is a February 2002 treatment record showing a diagnosis of chronic pain depression anxiety syndrome.  A March 2003 record shows a diagnosis of questionable depression and questionable PTSD.  The Veteran's treatment records contain diagnosis of various psychiatric disorders including dysthymia, generalized anxiety disorder, and depression, but no opinion relating any such disorders to his military service.  

The Veteran was afforded a VA examination in April 2008.  He reported stressors of guard duty and enemy SCUD attacks.  With regards to the attacks, he reported that he was not close to the detonations.  Following examination, the Veteran was diagnosed with anxiety disorder, NOS.  The examiner opined that the Veteran's current symptoms of PTSD did not meet full criteria for that diagnosis.  No opinion regarding the etiology of his diagnosed disorder was provided.  

At a VA examination in April 2011, the Veteran reported that his military history as outlined in April 2008 was correct.  After an examination, the Veteran was diagnosed with depressive disorder, NOS.  The examiner opined that the Veteran's diagnosis was less likely as not caused by or a result of military service.  The examiner noted that the Veteran endorsed a number of symptoms of depression by self-report and in testing; for that reason, he was given a diagnosis of depressive disorder; NOS.  The examiner commented that depression was a fairly common psychiatric illness.  The examiner noted that in 2004 among adults aged 18 or older, an estimated 14.8 percent had experienced at least one Major Depressive Episode (MDE) in their lifetime and an estimated eight percent reported having experienced an MDE in the past year.  The examiner opined that depression was a complex psychiatric illness that was the product of the interaction between multiple biological and psychosocial factors.  The examiner noted that at the time of the Veteran's first mental health intake session in 2004, he was unable to identify the source of his depressive episode.  

The examiner further noted that a review of the Veteran's biographical history indicated that he had a number of risk factors that put him at risk for depression including a family history of depression and alcoholism (that indicated both genetic and environmental/developmental factors), a history of childhood physical abuse (environmental/developmental factors), chronic pain (current stressor), inadequate finances (current stressors), and the on-going stress from taking care of his deceased brother's family (current stressor).  The examiner noted that a review of the Veteran's VA mental health records indicated that the Veteran very rarely discussed his military service in his sessions.  The examiner observed that much more often when discussing the source of his emotional distress, the Veteran pointed to more recent factors such as family illnesses, occupational difficulties, chronic pain, and medical problems, and the demands of taking care of his deceased brother's family.  The examiner concluded that depression was a common psychiatric illness and there were many factors in the Veteran's life that could contribute to it.  The examiner opined that at the present time, there was insufficient evidence that the Veteran's depressive disorder condition was primarily the result of his military service.

A September 2011 treatment record shows that the Veteran reported his verified military stressor.  He was diagnosed with anxiety disorder, NOS, but no opinion relating such diagnosis to the Veteran's military service was provided.  The record shows that the Veteran was not able to identify a specific trauma that was remarkable and that he appeared vague about any specific trauma related symptoms.  

A December 2011 letter from the Veteran's VA physician, R.N., M.D. shows that the Veteran had been diagnosed with PTSD.  The specific stressors underlying such diagnosis were not provided.  Treatment records signed by Dr. R.N. showing a diagnosis of PTSD do not contain any opinion relating such diagnosis to a verified in-service stressor.  

A June 2014 treatment record shows a diagnosis of PTSD due to history of childhood physical abuse.  None of the Veteran's treatment records showing a diagnosis of PTSD contain any opinion relating it to his military service, nor is there any indication that it was diagnosed as due to his verified in-service stressor.  

The Veteran was afforded another VA examination in July 2014.  He was diagnosed with unspecified depressive disorder with anxious distress; the examiner observed that that diagnosis represented a change in nomenclature from the DSM-IV to DSM5, not a change in symptoms.  The examiner noted that the Veteran's condition remained essentially unchanged since his April 2011 evaluation.  The examiner noted that the Veteran reported his traumatic experience as being in Saudi Arabia without ammunition for his weapon worrying about his inability to defend himself if attacked.  The examiner noted that the Veteran was never subjected to direct attack.  The examiner opined that that stressor did not meet Criterion A, exposure to actual or threatened death, serious injury, or sexual violence either by direct experience, witnessing occur to others, learning of it occurring to others, or repeated extreme exposure.  As such, the examiner opined that the Veteran did not meet criteria for PTSD.  The examiner also opined that the Veteran's description of re-experiencing symptoms did not meet Criterion B of PTSD.  The Veteran denied current difficulty with nightmares (past nightmares, non-specific to trauma were reported).  He denied flashbacks, physical reaction to stimuli, and emotional reaction to stimuli.  He did report intrusive memories of his deployment experience, "certain things will bring it up, last night, when they was on the news talking about what was going on overseas," caused him to think about "how it was when I was there."  The examiner noted that when asked how that was bothersome or intrusive, he talked about being stressed but attributed the stress to other causes, "get nervous, anxious, working on the vehicle, niece's vehicle broke down last night, I couldn't take care of it."  The examiner opined that his description did not indicate a level of intrusiveness as to indicate a diagnosis of PTSD.

The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran did not meet criteria for PTSD in examinations of 2008 and 2011.  The examiner noted that the Veteran continued to not meet criteria.  The examiner reported that Dr. R.N. had left the VA and was not available for comment.  The examiner noted that a review of Dr. R.N.'s notes did not specify the stressors supporting a diagnosis of PTSD.  The examiner indicated that the only indicators of PTSD were relatively brief statements such as an August 2010 note which stated that the Veteran asked "since they had us in a war zone--but we couldn't have a weapon unless we were on guard duty--and I did a lot of night guard and has many close calls--do you think that might me messing me up now?"  The examiner noted that similarly, a December 2011 statement, "PTSD: explained combination of re-experiencing, avoidance, hypervigilance, irritability, and mood deterioration."  The examiner noted that it was difficult, if not impossible, to expand from those statements to an understanding of the stressors as evaluated by Dr. R.N.  The examiner opined that the August quote suggested that Dr. R.N. considered the Veteran's stressor, but provided no explanation how that met criteria for PTSD. 

In an April 2015 brief, the Veteran's representative argued that the July 2014 opinion was inadequate as the examiner did not discuss the liberalizing amendment pertaining to the fear of hostile miliary or terrorist activity.

Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, NOS, is not warranted.  Although an in-service stressor has been verified, and the Veteran has currently diagnosed acquired psychiatric disorders, the evidence fails to show that any current psychiatric disorder is related to his military service.

In this case, the Veteran's April 1991 examination showed that his psychiatric system was clinically normal, while his report of medical history showed that he denied all pertinent symptoms.  The earliest evidence of any psychiatric disorder is in 2004, more than a decade after the Veteran was discharged from service.  None of his treatment records show that he reported that the onset of any currently diagnosed acquired psychiatric disorder began during his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any currently diagnosed psychiatric disorder began during service.  See Curry at 68.

None of the Veteran's treatment records contain any opinion indicating that an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, had its onset during service.  The only opinions of record, those of the April 2011 and July 2014 VA examiners, shows that the Veteran's currently diagnosed acquired psychiatric disorders are not related to his service.  As those opinions were formed after reviewing the records, examining the Veteran, and are supported by a well-reasoned rationale, the Board accords them great probative value.  They are also uncontradicted.  No medical professional has provided any opinion relating any currently diagnosed acquired psychiatric disorder to the Veteran's military service.

To the extent that the Veteran has a verified in-service stressor and treatment records reflect a diagnosis of PTSD, they do not indicate that such diagnosis was premised on the Veteran's verified stressor.  As discussed above, one of the records shows that the Veteran's PTSD was related to childhood abuse.  The Board remanded this issue for Dr. R.N. to provide the underlying stressor for his diagnosis of PTSD; however, the July 2014 examiner reported that he was no longer with VA.  The opinion from the July 2014 examiner shows that the Veteran's pertinent treatment records from Dr. R.N. do not contain sufficient information identifying the Veteran's in-service stressor as the stressor supporting a diagnosis of PTSD.  As discussed above, the July 2014 examiner reported that an August 2010 record suggested that Dr. R.N. considered the Veteran's stressor, but provided no explanation how that met criteria for PTSD.  In light of the thoroughness of the 2008, 2011, and 2014 VA examinations, which all failed to show that the Veteran met the criteria for a diagnosis of PTSD related to his military service, the evidence fails to show that the Veteran has a confirmed diagnosis of PTSD related to an in-service stressor.  As such, service connection for PTSD is not warranted.  

The Board acknowledges the April 2015 argument that the July 2014 opinion is inadequate regarding the sufficiency of the Veteran's stressor in meeting the criteria for PTSD in consideration of the liberalizing amendment.  However, the examiner further opined that the Veteran did not meet Criterion B for a diagnosis of PTSD.  Therefore, considering that such opinion shows that the Veteran does not meet all the criteria required for a diagnosis of PTSD, the Board reiterates that service connection for PTSD is not warranted.  

The overall evidence of record as discussed above weighs against a finding of an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, being associated with the Veteran's active duty.  Without at least an equipoise in the evidence for and against an association between an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, and his active duty, service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, and the Veteran's active duty, service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for joint aches, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for headaches, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and generalized anxiety disorder, NOS, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


